


117 HRES 534 IH: Expressing solidarity with Cuban citizens demonstrating peacefully for fundamental freedoms, condemning the Cuban regime’s acts of repression, and calling for the immediate release of arbitrarily detained Cuban citizens.
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 534
IN THE HOUSE OF REPRESENTATIVES

July 16, 2021
Ms. Wasserman Schultz (for herself, Mr. Diaz-Balart, Mr. Sires, Ms. Castor of Florida, Mr. Crist, Mrs. Demings, Mr. Deutch, Ms. Lois Frankel of Florida, Mr. Gonzalez of Ohio, Mr. Lawson of Florida, Mr. McCaul, Mrs. Murphy of Florida, Mr. Smith of New Jersey, Mr. Soto, Ms. Wilson of Florida, Ms. Malliotakis, Mr. Mooney, and Miss González-Colón) submitted the following resolution; which was referred to the Committee on Foreign Affairs

RESOLUTION
Expressing solidarity with Cuban citizens demonstrating peacefully for fundamental freedoms, condemning the Cuban regime’s acts of repression, and calling for the immediate release of arbitrarily detained Cuban citizens.


Whereas, on July 11, 2021, thousands of Cuban citizens took to the streets to peacefully protest and to call for respect for basic human rights, fundamental freedoms, and the end of the dictatorship in Cuba; Whereas the demonstrations were the largest protests witnessed on the island in 25 years, with courageous Cuban men, women, and youth taking to the streets in at least 50 different cities and towns across every province to affirm a deep aspiration for democratic change and to denounce the regime’s corruption;
Whereas the nationwide protests represent the full diversity of Cuban society, with demonstrators proudly proclaiming Patria y Vida! (Homeland and Life!) and calling for libertad (liberty); Whereas the demonstrations in Cuba follow months of severe shortages of food and basic medicine, frequent power outages, record high rates of transmission of COVID–19, and the Cuban regime’s ineffective response, in addition to the regime’s continued repression and arbitrary imprisonment of citizens, peaceful activists, and artists;
Whereas, despite the authoritarian regime’s blocking of internet service to prevent the spread of information about the demonstrations, Cubans witnessed examples of their compatriots demanding change in their country and courageously joined the growing protests; Whereas, despite the peaceful nature of the demonstrations, Miguel Díaz-Canel incited violence among Cubans and encouraged his supporters to attack peaceful protestors, declaring in a televised address, the order to fight has been given–into the streets and pledged his supporters’ lives: Over our dead bodies. We are prepared to do anything;
Whereas Díaz-Canel has sought to delegitimize peaceful protesters, crudely stating they constitute a small group of vulgar criminals that are paid to be disruptive; Whereas Díaz-Canel sought to blame the endemic problems causing so much human suffering by the Cuban people on outside forces instead of on the Cuban regime’s long-standing corruption, mismanagement, and theft of public resources;
Whereas the Cuban regime’s domestic security apparatus, including military and police, were recorded on video violently repressing peaceful Cuban citizens, including by using live ammunition and attacking journalists; Whereas numerous reports indicate deaths of and injuries to Cuban protestors at the hands of the regime’s security forces, including instances of police firing live ammunition into crowds and at least one documented police beating that led to a civilian death;
Whereas independent Cuban civil society groups have reported that hundreds of individuals have been arrested, detained, or are missing; Whereas, defying regime repression, continued internet shutdowns, and illegal searches of the homes of activists and protestors, Cuban men, women, and youth continued to peacefully protest throughout the island on Monday, July 12, using social media to organize themselves and document acts of regime repression;
Whereas international human rights groups, including Human Rights Watch, Amnesty International, the United Nations Office of the High Commissioner for Human Rights, and the Inter-American Commission on Human Rights, have long condemned the Cuban regime for violating human rights and fundamental freedoms; and Whereas, for years the Cuban regime has exported its authoritarian methods to Venezuela, sending intelligence personnel to assist Venezuelan security forces as they repressed similar peaceful protests calling for democratic change: Now, therefore, be it

That the House of Representatives— (1)expresses its strong solidarity with the people of Cuba in their desire to live in a free and democratic country with uncensored access to information, justice, and economic prosperity;
(2)condemns the violence ordered by Miguel Díaz-Canel against peaceful protesters as violations of internationally recognized human rights that does nothing to address Cuba’s challenges; (3)calls on Cuban security forces—
(A)to respect the Cuban people’s exercise of freedom of assembly, freedom of expression, and other universal human rights; (B)to refrain from restricting internet access and connectivity in the country; and
(C)to permit Cuban citizens to freely communicate on digital platforms, as is their fundamental right; (4)calls for the immediate and unconditional release of all arbitrarily detained Cuban citizens and all Cuban political prisoners;
(5)calls on members of the Cuban Revolutionary Armed Forces, the Cuban Ministry of the Interior, and Cuba’s National Revolutionary Police Force to refrain from violently repressing peaceful protesters and committing other human rights violations; and (6)urges democratic governments and legislatures in Europe, Latin America, and the Caribbean—
(A)to pledge their support for freedom and democracy in Cuba; and (B)to speak out against the repression of demonstrators in Cuba.

